Citation Nr: 1718170	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disorder prior to March 22, 2011.

2. Entitlement to an evaluation in excess of 20 percent for lumbar spine disorder, from March 22, 2011 to May 12, 2015. 

3. Entitlement to an evaluation in excess of 40 percent for lumbar spine disorder, from May 13, 2015.

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Houston, Texas. 

During the pendency of the appeal, by rating action dated in January 2014, the 10 percent disability evaluation for service-connected low back disability was raised to 20 percent, effective March 22, 2011.  

The Veteran was afforded a videoconference hearing at the RO in September 2014 before the undersigned Veterans Law Judge sitting at Washington, DC. The transcript is of record. 

In December 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  

In a June 2015 rating decision, the evaluation was increased to 40 percent, effective May 12, 2015. However, although higher evaluations have been granted, the issue remains in appellate status as the maximum schedular rating has not been assigned from May 29, 2007. See AB v. Brown, 6 Vet. App. 35 (1993).

These claims were most recently before the Board in June 2016, at which time they were again remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to a total rating is addressed in the Remand section of this document, and is Remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to March 22, 2011, the Veteran's lumbar spine disorder manifested with flexion to 60 degrees or greater with no incapacitating episodes.

2.  From March 22, 2011 to May 12, 2015, the Veteran's lumbar spine disorder flexion to 35 degrees or greater and incapacitating episodes totaling a duration of more than two weeks but less than four weeks in a 12 month period. 

3.  From May 13, 2015, the Veteran's lumbar spine disorder is not productive of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2011, the criteria for an evaluation in excess of 10 percent for the Veteran's lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).


2.  From March 22, 2011 to May 12, 2015, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  From May 13, 2015, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to whether the Veteran was provided an appropriate application form or the completeness of his application. VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the electronic file, which includes his multiple contentions, as well as VA treatment records and examination reports. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 
The Board finds that the VA has provided the Veteran with multiple VA examinations to assess his lumbar spine disorder, which are adequate for rating purposes as they are based on a review of the claims file, an examination of the Veteran, and a discussion of the symptoms that are relevant to rating under the schedular criteria.  

With regard to the September 2014 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims. The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing. Overall, the hearing was legally sufficient, and there has been no allegation to the contrary. See 38 C.F.R. § 3.103.

Finally, the Board finds that the AOJ has complied with the directives in the December 2014 and June 2016 Board remands.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).

Law and analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected radiculopathy of the left lower extremity in this case, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's lumbar spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion that is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

The Veteran's spine disorder may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires physician-prescribed bedrest and treatment by a physician. Under that formula, 10 percent is assigned for incapacitating episodes with total duration of at least 1 week but less than 2 weeks during the past 12-months. For 20 percent, at least 2 weeks but less than 4 weeks. For 40 percent, at least 4 weeks but less than 6 weeks. For 60 percent, if lasting 6 weeks or more.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2016). However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran underwent a VA examination of his back in January 2008.  He reported being diagnosed with a back disorder since 1978.  He endorsed symptoms of stiffness and constant pain that travels down his legs.  He denied weakness and incapacitation due to the disorder.  A physical examination showed the Veteran's gait and posture were within normal limits and he did not require an assistive device for ambulation.  Range of motion testing showed flexion to 70 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees, with pain at the end of the flexion and extension range.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An inspection of the spine showed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner diagnosed degenerative arthritis of the lumbar spine with subjective factor of pain and objective x-ray findings of disc space narrowing.  The examiner opined that the effect of the condition on his daily activity was mild.  

The Veteran underwent another VA examination in May 2008.  The Veteran reported that he experiences low back "pain without weakness, stiffness, fatigue, lack of endurance, localized mid-back pain, numbness in both of his feet with radiation of pain into his legs from the back." The Veteran denied flare ups, incapacitating episodes, erectile dysfunction, impotence, bowel or bladder incontinence, cough, sneeze, bowel movement dysfunction, and hospitalization or prescribed bedrest.  The Veteran also reported additional functional limitations including using a riding lawnmower and an inability to power wash the desk.  The Veteran also does not exercise or participate in sports and stated that driving can cause increased low back pain.  

Upon physical examination, the examiner noted pain at the L5-S1. Forward flexion was to 90 degrees with flattening of the lumbar segments, extension was to 35 degrees with reported popping on extension, bilateral side bending was to 35 degrees, right-sided rotation was to 40 degrees, and left-sided rotation was to 45 degrees.  The Veteran performed active range of motion times one and did not repeat the sessions secondary to his complaint of pain and popping in the lumbar spine.  There was no fatigue, weakness, lack of endurance following repetitive use because they did not repeat the examination.  

In his August 2009 notice of disagreement, the Veteran stated that he only had full motion at the time of the VA examination because he was taking ibuprofen with a muscle relaxer to minimize the swelling.  He further stated that he was unable to do any physical work without feeling pain and discomfort.  

The Veteran was afforded a VA examination in February 2010.  He reported pain in his back with some leg pain in his anterior thighs and calves approximately three times per month.  The Veteran denied urinary and bowel symptoms, numbness, paresthesias, leg or foot weakness, and unsteadiness.  He endorsed symptoms of fatigue, decreased motion, stiffness, weakness, and pain.  The Veteran also denied incapacitating episodes and flare-ups. He stated that he was unable to walk more than 100 yards.  

A physical examination of the spine showed normal posture with symmetry in appearance and a slowed gait.  There were no abnormal spinal curvatures.  The examination showed no spasm, atrophy, guarding, pain with motion, tenderness, and weakness. Range of motion showed flexion to 70 degrees, extension to 25 degrees, bilateral rotation to 25 degrees, left lateral flexion to 25 degrees, and right lateral flexion to 30 degrees, with no additional limitations after repetition of motion.  

The examiner diagnosed degenerative disc disease of the lumbar spine, L3-4 through L5-S1 and pseudoarthritis of the para intra-articularis left L5-S1. He found no clinical evidence of radiculopathy. 

In his March 2010 substantive appeal (VA Form 9), the Veteran stated that he had a hard time with any movement of his back and he experienced pain daily.

The Veteran submitted private treatment records from M.S., M.D.  In March 2011, Dr. S. noted that he treated the Veteran since 2006 for moderate disc disease.  His ranges of motion were flexion to 60 degrees, extension to 22 degrees, left lateral flexion to 22 degrees, and right lateral flexion to 27 degrees.  

In a January 2014 rating decision, the RO increased the Veteran's rating for him lumbar spine disability to 20 percent, effective March 22, 2011, the date of Dr. S.'s treatment records.  

The Veteran submitted an April 2014 disability benefits questionnaire (DBQ) completed by his physician.  The report noted diagnoses of spondylosis of the lumbar spine and lumbar osteoarthritis.  The Veteran reported 10 flare-ups per year that last several days.  He is unable to do anything when the flare-ups occur.  Range of motion testing showed flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral rotation to 20 degrees with objective evidence of painful motion at the end of all ranges.  He was able to perform repetitive use testing with no additional limitations or functional loss.  The physician noted tightness and tenderness of the lower back, as well as guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  The physician also stated that the Veteran had IVDS with a duration of at least two weeks but less than four weeks for incapacitating episodes over the prior 12 months.  Finally, the physician commented that the Veteran's low back disorder caused a moderate impairment that affects bending, lifting, squatting, and range of motion due to pain.  

The Veteran was afforded a Board hearing in September 2014.  He testified that he has constant pain in his back, including being unable to bend over to put his shoes on and some days, he is unable to get out of bed.  The Veteran also stated that he had six periods of incapacitating episodes lasting up to five days in the prior 12 months, as well as severe muscle spasms in his lower back.  He also described sharp pain that runs down his leg.    

On May 13, 2015, the Veteran underwent a VA examination.  The examiner diagnosed degenerative arthritis of the spine and degenerative disc disease.  The Veteran reported daily pain in his back.  His treatment includes physical therapy, pain medication, and muscle relaxers.  Functionally, the Veteran reports constant pain that prevents him from doing many physical activities for more than one to two hours.  

Range of motion testing showed flexion to 30 degrees, extension to 10 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 30 degrees.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  He endorsed tenderness to the touch of the low back but there was no evidence of pain with weight-bearing.  Muscle strength testing, reflex examination, and sensory examination were normal.  Straight leg raising test was positive on the right and negative on the left.   The examiner also found the Veteran had a mild radiculopathy of the bilateral lower extremities including intermittent pain and paresthesias of the sciatic nerve.  Ankylosis was not found.  The examiner also noted that the Veteran had IVDS but no incapacitating episodes.   Regarding the Veteran's ability to work, the examiner opined that the Veteran "retired from [his] previous employment as a school district foreman due to back pain (difficulty riding around in vehicle all day), difficulty sitting/standing long periods, walking long distances."

In an August 2015 treatment record, the Veteran stated that he was unable to work due to the absences he would have to take because of his back pain.  The physician noted limited range of motion of the lumbar spine, tenderness, and limited ambulation.  

After a review of the evidence of record, the Board finds that prior to March 22, 2011, the Veteran's range of motion of his lumbar spine was, at worst, limited to flexion to 70 degrees and extension to 20 degrees and no incapacitating episodes were noted.  Therefore, a rating in excess of 10 percent is not warranted.  

From March 22, 2011 through May 12, 2015, a rating is excess of 20 percent is not warranted.  The Veteran's range of motion was, at worst, limited to 35 degrees of flexion and 10 degrees of extension.  Therefore, a rating in excess of 20 percent is denied for this time period.  

From May 13, 2015, the evidence shows the Veteran's range of motion was additionally limited to 30 degrees of flexion and 10 degrees of extension.  

At no point during any of the periods on appeal did the Veteran have ankylosis of the spine.  Additionally, although treatment records and VA examinations indicate that the Veteran experiences pain and impaired function, there is no probative evidence to support a finding that his range of motion was limited to less than the ranges found upon objective measurement as noted above.  

The Board has also considered whether the Veteran is entitled to a higher rating based on incapacitating episodes.  In the April 2014 DBQ, the physician noted that the Veteran had incapacitating episodes with a duration of more than two weeks but less than four weeks.  There is no current clinical evidence, however, that shows that a physician has prescribed bedrest for any extended period.  At his Board hearing, the Veteran testified that he experienced six periods of incapacitating episodes lasting up to five days in the prior 12 months.  To warrant a higher 40 percent rating, the evidence would need to show that the Veteran had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  Again, this it is not shown that the reported "incapacitating episodes" are prescribed by a physician.  Although the Veteran's testimony indicated six episodes totaling up to five days could be construed as a total of 30 days, in light of the findings in the April 2014 DBQ, the Board finds that the preponderance of the probative evidence is against finding incapacitating episodes totally more than four weeks, 28 days, to warrant an increased 40 percent rating.  Therefore, ratings in excess of those currently assigned are not warranted for the periods on appeal based on incapacitating episodes.  

Furthermore, the Board has considered the Veteran's lay statements regarding his symptoms and range of motion and finds them to be probative. However, the objective findings of the medical professionals as to his ranges of motion are more probative in assigning ratings under the Schedule. 

The Board has considered whether separate ratings are warranted for associated neurologic disorders. In a June 2015 rating decision, the AOJ separately granted the Veteran service connection for a bilateral lower extremity radiculopathies and assigned 10 percent ratings. The Veteran has not alleged, nor does the evidence show, additional neurologic disorders.


ORDER

An initial evaluation in excess of 10 percent for lumbar spine disorder prior to March 22, 2011 is denied.

An evaluation in excess of 20 percent for lumbar spine disorder, from March 22, 2011 to May 12, 2015 is denied. 

An evaluation in excess of 40 percent for lumbar spine disorder, from May 13, 2015 is denied.
REMAND

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. § 4.16 (2016).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

Lumbar spine and lower extremity radiculopathy might reasonably be classified as either orthopedic or neurological disabilities. When a statute or regulation is ambiguous, VA must ordinarily adopt the interpretation most favorable to the Veteran. See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014). The general rating formula for diseases and injuries of the spine clearly anticipates that musculoskeletal diseases of the spine will result in neurological abnormalities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, n. 1 (2016). Given VA's obligation to administer the regulations under a broad interpretation, see 38 C.F.R. § 4.3 (2016), the Board finds that the Veteran's lumbar spine and bilateral lower extremity radiculopathies may be considered orthopedic disabilities for the purposes of establishing one disability rated at least 40 percent under 38 C.F.R. § 4.16 (a). Consistent with this ruling, the Board finds that the Veteran meets the schedular criteria for a TDIU rating from May 13, 2015.

The Veteran has contended that he is unable to work due to his back disorder.  In the April 2014 DBQ, the physician indicated that the Veteran is limited in bending, lifting, squatting, and range of motion.  The May 2015 VA examiner noted that the Veteran retired from his employment due to problems with his back and that he had difficulty riding around in vehicle all day, sitting/standing long periods, and walking long distances.  A full discussion of all functional impairment has not been undertaken since the grant of service connection for radiculopathy.

Thus, and additional examination of all service connected disorders is warranted.

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. The AOJ should collect any outstanding treatment records and associate them with the claims file.  All attempts to obtain records should be documented in the claims folder.

2.  After completing the foregoing development, and any other development deemed necessary schedule the Veteran for VA physical examination(s) of all service connected disorders.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  Examiner(s) should discuss all clinical findings and functional impairments and all impacts on employment should be set out.  Consideration should be given to the Veteran's occupational experience and educational background in describing the functional impairment.  All functional impairment in terms of sedentary employment should be set out, as should any more active work opportunities.

3.  Review the examination report(s) to ensure that they are in complete compliance with the directives of this remand. If any report of is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


